Case 1:19-cv-03070-JPH-DML Document 31 Filed 08/08/19 Page 1 of 3 PageID #: 157



                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

METRO FIBERNET, LLC,                         )
                                             )
                         Plaintiff,          )
                                             )
                    v.                       )   No. 1:19-cv-03070-JPH-DML
                                             )
AT&T, INC.,                                  )
CLEAR HOME, INC.,                            )
CHAD LABONTE,                                )
RYAN MARGERISON,                             )
                                             )
                         Defendants.         )

                 AGREED TEMPORARY RESTRAINING ORDER

       Plaintiff Metro Fibernet, LLC (“MetroNet”) having filed its Motion to Enter

 an Agreed Temporary Restraining Order, and the Court being duly advised in

 the premises, hereby ORDERS as follows:

       Defendants Clear Home, Inc., its employees, officers, parent companies,

 agents, assigns and subsidiaries (collectively, “Restrained Defendants”) are

 hereby ORDERED to refrain from any misrepresentations claimed in Plaintiff’s

 complaint. Specifically, Restrained Defendants are prohibited from suggesting

 in any way to MetroNet’s customers anything to the effect that AT&T, Inc.

 and/or DirecTV have acquired or are affiliated in any way with MetroNet, that

 MetroNet’s customers need to upgrade their services and/or equipment or else

 their MetroNet services will be cancelled, and/or that they work for MetroNet

 (hereafter, “Misrepresentations”). Restrained Defendants are prohibited from

 making the Misrepresentations for any purpose, including that of inducing



                                         1
Case 1:19-cv-03070-JPH-DML Document 31 Filed 08/08/19 Page 2 of 3 PageID #: 158



 MetroNet’s customers to cease their contractual relationship with MetroNet and

 initiating a contractual relationship with AT&T, Inc. or DirecTV.

 SO ORDERED.

 Date: 8/8/2019


 Distribution:

 Melissa D. Bertke
 Baker & Hostetler, LLP
 Key Tower
 127 Public Square, Suite 2000
 Cleveland, OH 44114

 Jonathan A. Bont
 PAGANELLI LAW GROUP
 jon@paganelligroup.com

 Breaden M. Douthett
 BAKER & HOSTETLER LLP
 bdouthett@bakerlaw.com

 Ian P. Goodman
 PAGANELLI LAW GROUP
 ian@paganelligroup.com

 Keith L. Hancock
 CATE TERRY & GOOKINS LLC
 khancock@ctglaw.com

 Richard M. Knoth
 BAKER & HOSTETLER LLP
 rknoth@bakerlaw.com

 Jon F. Pfeifer
 THE CANNON LAW GROUP, PLLC
 53 600 E.
 Salt Lake City, UT 84102

 Mackenzie Elizabeth Skalski
 PAGANELLI LAW GROUP
 Mackenzie@paganelligroup.com


                                         2
Case 1:19-cv-03070-JPH-DML Document 31 Filed 08/08/19 Page 3 of 3 PageID #: 159



 Chad Labonte
 2343 W. Main St.
 Apt. 2005
 Mesa, AZ 85201

 Ryan Margerison
 8014 Silverleaf Dr., Apt. 78
 Indianapolis, IN 46260




                                      3
